The defendant was found guilty of the crime of unlawful possession of intoxicating liquor and has appealed from a judgment entered on the verdict.
The sole question in the case, as it is presented on the appeal, relates to the sufficiency of the evidence to sustain the conviction. Upon an examination of the evidence, we find that there was ample evidence that the jury was warranted in believing to sustain the verdict, and therefrom conclude that the judgment must be, and it is, affirmed.
TOLMAN, C.J., FULLERTON, HOLCOMB, and MACKINTOSH, JJ., concur. *Page 702